EXHIBIT 10.25
 

 
UNANIMOUS WRITTEN CONSENT
OF BOARD OF DIRECTORS OF GREYSTONE LOGISTICS, INC.
 IN LIEU OF SPECIAL MEETING


May 5, 2012
 
The undersigned, being all of the members of the Board of Directors (the
“Board”) of Greystone Logistics, Inc., an Oklahoma corporation (the
“Corporation”), do hereby authorize, approve and adopt the following resolution
and consent that such actions hereby authorized and taken may be taken without a
meeting of the Board, and shall have the same force and effect as if adopted and
taken at a special meeting of the Board, duly convened and held on the effective
date of this Consent, at which all members of the Board were present and voted
in favor of such actions, and the actions adopted and taken hereby shall be in
lieu of holding such special meeting of the Board:


RESOLVED, that the Corporation’s Amended and Restated Stock Option Plan (the
“Stock Plan”) be, and it hereby is, extended for another 10 years past its
expiration date to May 11, 2022, and that the number of shares of common stock
in respect of which options may be granted under the Stock Plan is increased to
2,500,000.


EXECUTED as of the date first written above.


 
/s/ Warren F. Kruger                                    
Warren F. Kruger, Director




/s/ Robert B. Rosene, Jr.                              
Robert B. Rosene, Jr., Director




/s/ Larry J. LeBarre                                       
Larry J. LeBarre, Director
 
 
CONSENTED AND AGREED TO by the undersigned holders of the Corporation’s Series
2003 Cumulative Convertible Senior Preferred Stock.
 
 
/s/ Warren F. Kruger                                    
Warren F. Kruger




/s/ Robert B. Rosene, Jr.                              
Robert B. Rosene, Jr.
 